Case 7:19-cr-00155 Document1 Filed on 01/30/19 in TXSD Page 1 of 3

 

UNITED STATES DISTRICT COURT JAN 3 0 7019
SOUNMICALLEN DIVISION tate tt
UNITED STATES OF AMERICA § ;
v. ; Criminal No. i = 1 9 = 1 5 5
THALIA GARZA 5 |
SEALED INDICTMENT .
THE GRAND JURY CHARGES:

Count One
From on or about July 14, 2015, to on or about June 2, 2016, in the Southern District of
Texas and within the jurisdiction of the Court, defendant,
THALIA GARZA
did unlawfully, knowingly and intentionally combine, conspire, confederate and agree with other
person or persons unknown to the Grand Jurors, to knowingly conduct and attempt to conduct a
financial transaction that affected interstate and foreign commerce which involved the proceeds of
a specified unlawful activity, that is, the distribution of controlled substances which is punishable
under Title 21 of the United States Code, and that while conducting or attempting to conduct said
transaction the defendant knew that the property or currency involved represented the proceeds of
some form of unlawful activity and that the transaction was designed in whole or in part to conceal
and disguise the nature, location, source, ownership, and control of the proceeds of the specified
unlawful activity.
In violation of Title 18, United States Code, Sections 1956(a)(1)(B)(i) and (h).
Count Two
From on or about July 14, 2015, to on or about June 2, 2016, in the Southern District of

- Texas and within the jurisdiction of the Court, defendant,
Case 7:19-cr-00155 Document 1. Filed on 01/30/19 in TXSD Page 2 of 3

THALIA GARZA

_did knowingly conduct, control, manage, supervise, direct and own all or part of an unlicensed
money transmitting business, through the use for a fee of her Wells Fargo Bank accounts, in that
the business affected interstate and foreign commerce and (i) was operated without an appropriate
money transmitting license in the State of Texas; (ii) failed to comply with the money transmitting
business registration requirements under Section 5330 of Title 31, United States Code, and
regulations prescribed thereunder, and (iii) otherwise involved the transportation and transmission
of funds that are known to the defendants to have been derived from a criminal offense and are
intended to be used to promote and support unlawful activity.

In violation of Title 18, United States Code, Sections 1960 and 2.

NOTICE OF FORFEITURE
18 U.S.C. § 982(a)(1)

Pursuant to Title 18, United States Code, Section 982(a)(1), the United States gives notice
to defendant
THALIA GARZA
that upon conviction of a violation of Title 18, United States Code, Sections 1956 or 1960 as
charged in the indictment, all property, real and personal, involved in such offense, and all property
traceable to such offense, is subject to forfeiture. |
The property subject to forfeiture, includes, but is not limited to, the following property:
approximately $ 125,000 in United States currency.
Money Judgement
_ Defendant is notified that a money judgment may be imposed equal to the total value of

the property subject to forfeiture.
Case 7:19-cr-00155 Document1 Filed on 01/30/19 in TXSD Page 3 of 3

Substitute Assets

In the event that the property subject to forfeiture as a result of any act or omission of the
defendant,

(A) cannot be located upon the exercise of due diligence;

(B) has been transferred to sold to, or deposited with, a third party;

(C) has been placed beyond the jurisdiction of the court;

(D) has been substantially diminished in value; or |

(E) has been commingled with other property that cannot be divided without difficulty,
the United States will seek to forfeit any other property of the defendant up to the total value of
the property subj ect to forfeiture, pursuant to Title 21, United States Code, Section 353(p)
incorporated by reference in Title 18, United States Code, Section 982(b)(1) and Title 28, United

States Code, Section 2461(c).

A TRUE BILL ~

a,

oe

FOREPERSON

_ RYAN K. PATRICK
UNITED STATES ATTORNEY

Roun Wala, 2

ASSISTANT UNITED STATES ATTORNEY
